DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "20" and "120" have both been used to designate a controller.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM.
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821 - 1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on read-only optical disc or as a text file via the Office electronic filing system.)
Claim Objections
In claims 1, 8 and claim 18, “delivery” should be changed to “deliver”. In claim 20, “communicable” should be changed to “communicably” Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 17 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by US 2009/0090504 A1 (Weightman et al.).
As concerns claim 17, Weightman et al. discloses an apparatus for controlling an amount of friction modifier channeled through at least one wellbore for use in hydraulic fracturing of at least one reservoir, the apparatus comprising: a friction modifier controller 270 configured to: monitor at least one of a fluid flow rate and pressure associated with at least one wellbore, 24WO 2020/145979PCT/US2019/013065 compare the at least one of the fluid flow rate and the pressure with at least one of a preset desired flow rate and preset desired pressure; and control a level of a friction modifier delivered into at least one wellbore based on results of the comparison (0019, 0021, 0024, 0026).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0090504 A1 (Weightman et al.) in view of US 2014/0051610 A1 (Perry et al.).
As concerns claim 1, Weightman et al. discloses a system for controlling an amount of friction modifier channeled through at least one wellbore for use in hydraulic fracturing of at least one reservoir, the system comprising: a pump 61 for injecting a friction modifier into a wellbore; a friction modifier controller 270 configured to: monitor at least one of a fluid flow rate and pressure associated with a wellbore, compare the at least one of the fluid flow rate and the pressure with at least one of a desired flow rate and desired pressure, and adjust a friction modifier level based on results of the comparison (see, 0021, 0024, 0026); but lacks to expressly disclose an injector configured to control the pump to delivery an amount of friction modifier into the wellbore based on the friction modifier level. Perry et al. discloses a discloses a system for controlling an amount of friction modifier channeled through at least one wellbore for use in hydraulic fracturing of at least one reservoir with an injector configured to control the pump 20 to delivery an amount of friction modifier into the wellbore based on the friction modifier level (see at least figure 2 and figure 3, processor at 110 controls the speed of metering pump 20 based on feedback from pressure gauge 100). It would have been considered obvious to one of ordinary skill in the art prior to the effective filing to incorporate the step of controlling a speed of a metering pump to predictably control the amount of friction modifier introduced into the fracturing fluid to maintain the desired flow rates and pressures in the fracturing operation.
	As concerns claim 2, Weightman et al. discloses the system of claim 1 further comprising at least one of a flow rate monitor configured to measure fluid flow rate and a pressure monitor configured to measure pressure of fluid pumped into the wellbore (see at least 004, disclosing pressure sensors, flow sensors are shown at 175, see at least 0019).
	As concerns claim 3 and 4, it would be obvious to include additional pumps and measuring devices in operations involving simultaneous fracking of multiple wellbores.
	As concerns claim 5, Weightman et al. discloses the system of claim 3, wherein the friction modifier controller 270 is configured to: monitor at least one of a fluid flow rate and pressure associated with each wellbore, compare the at least one of the fluid flow rate and the pressure with at least one of a desired flow rate and a desired pressure for each wellbore, and adjust at least one friction modifier level based on results of the comparisons (0021, 0024, 0026).
	As concerns claim 6, Perry et al. discloses the system of claim 5, wherein the injector is further configured to control the pump 20 to deliver an amount of friction modifier into at least one other wellbore based on the at least one friction modifier level (as discussed above, this would be obvious in a multi-well fracturing operation).
	As concerns claim 7, Weightman et al. discloses the system of claim 3, wherein each pump has associated therewith a friction modifier controller and each friction modifier controller is configured to: monitor at least one of a fluid flow rate and pressure associated with at least one wellbore, compare the at least one of the fluid flow rate and the pressure with at least one of a preset desired flow rate and preset desired pressure, and adjust at least one friction modifier level based on results of the comparisons (0021, 0024, 0026).
	As concerns claim 8, Perry et al. discloses the system of claim 7, wherein the injector is further configured to control the pump 20 to delivery an amount of friction modifier into at least one other wellbore based on the at least one friction modifier level.
	As concerns claim 9, Weightman et al. discloses a method for controlling an amount of friction modifier channeled through at least one wellbore for use in hydraulic fracturing of at least one reservoir, the method comprising: injecting, from a pump 61, a friction modifier into a wellbore; monitoring at least one of a fluid flow rate and pressure associated with the wellbore; comparing the at least one of the fluid flow rate and the pressure with at least one of a desired flow rate and desired pressure; adjusting a friction modifier level based on results of the comparison (0021, 0024, 0026); but lacks to expressly disclose controlling the pump to deliver a friction modifier into the wellbore based on the friction modifier level. Nevertheless Perry et al. discloses a method for controlling an amount of friction modifier channeled through at least one wellbore for use in hydraulic fracturing of at least one reservoir that comprises controlling the pump 20 to deliver a friction modifier into the wellbore based on the friction modifier level (the microprocessor 110 receives feedback from pressure gauge at 100 and controls the speed of the pump 20 based on the friction modifier level). It would have been considered obvious to one of ordinary skill in the art prior to the effective filing to incorporate the step of controlling a speed of a metering pump to predictably control the amount of friction modifier introduced into the fracturing fluid to maintain the desired flow rates and pressures in the fracturing operation.
	As concerns claim 10, Perry et al. discloses the method of claim 9 further comprising measuring at least one of fluid flow rate and pressure of fluid pumped into the wellbore (pressure gauge 100).
	As concerns claims 11 and 12, additional metering pumps and monitoring devices would be obvious in a multi-well fracturing operation.
	As concerns claim 13, Weightman et al. discloses the method of claim 11 further comprising: monitoring at least one of a fluid flow rate and pressure associated with each wellbore, comparing the at least one of the fluid flow rate and the pressure with at least one of a desired flow rate and a desired pressure for each wellbore, and 23WO 2020/145979PCT/US2019/013065 adjusting at least one friction modifier level based on results of the comparisons (0021, 0024, 0026).
	As concerns claim 14, Perry et al. discloses the method of claim 13 further controlling, the at least one other pump 20, to deliver an amount of friction modifier into at least one other wellbore based on the at least one friction modifier level (as above, this would be an obvious step in a multi-well operation).
	As concerns claim 15, Weightman et al. discloses the method of claim 11, wherein each pump has associated therewith a friction modifier controller 270, further comprising: monitoring at least one of a fluid flow rate and pressure associated with at least one wellbore, comparing the at least one of the fluid flow rate and the pressure with at least one of a preset desired flow rate and preset desired pressure, and adjusting at least one friction modifier level based on results of the comparisons (0021, 0024, 0026).
	As concerns claim 16, Perry et al. discloses the method of claim 15 further comprising controlling, at each pump, delivery of an amount of friction modifier into at least one other wellbore based on the at least one friction modifier level (processor 110 controls pump 20, it would be obvious to repeat the process for an additional wellbore).
	As concerns claim 18 the combination  discloses the apparatus of claim 17 further comprising: a pump for injecting a friction modifier into a wellbore; at least one of a flow rate monitor configured to measure fluid flow rate (Weightman et al., at least 0008) and a pressure monitor configured to measure pressure of fluid pumped into at least one wellbore (Weightman et al., figure 2); and an injector configured to control the pump to delivery an amount of friction modifier into the wellbore based on the friction modifier level (Perry et al., processor 110 receives feedback from pressure gauge 100 to control speed of the metering pump 20 based on the level of friction modifier in the fluid).
	As concerns claim 19, Weightman et al. discloses the apparatus of claim 17 wherein the friction modifier controller 270 is communicably coupled with at least one of a flow rate monitor configured to measure fluid flow rate and a pressure monitor configured to measure pressure of fluid pumped into at least one wellbore (see at least 0008, figure 2).
	As concerns claim 20, Perry et al. discloses the apparatus of claim 17 wherein the friction modifier controller 110 is communicable coupled with at least one other injector configured to inject a friction modifier into at least one wellbore based on the level.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2012/0018148 A1 (Bryant et al.) discloses a method involving communicating servicing fluid e.g. proppant, comprising a hydratable friction reducer and base fluid to a subterranean formation (102) via a route of fluid communication (10). Actual percent by which the friction reducer reduces pipe friction pressure is compared to ideal percent by which the friction reducer reduces the pipe friction pressure to determine effectiveness of the friction reducer. Determination is made whether the effectiveness of the friction reducer is within an acceptable range. US 2010/0059226 A1 (Termine et al.) discloses a fracturing method that involves blending additives into aqueous base fluid until the additives are homogeneously dispersed, and transporting the aqueous base fluid blend from fracturing fluid tanks to a well site. The aqueous base fluid blend is utilized to formulate the fracturing fluid at the well site, and an optimal volume of the fracturing fluid is pumped at high flow rates to the well bore for fracturing surrounding subterranean formations, where optimal volume of the fracturing fluid comprises an optimal concentration of homogeneously dispersed additives.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES G. SAYRE whose telephone number is (571)270-7045. The examiner can normally be reached from 9:00-6:30 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew D. Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES G. SAYRE
Primary Examiner
Art Unit 3679



/JAMES G SAYRE/               Primary Examiner, Art Unit 3679